Citation Nr: 0315191	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  96-46 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for a skin disability, 
to include chloracne, both on a direct basis and as secondary 
to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife




ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
June 1969. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the veteran's claim seeking 
entitlement to service connection for PTSD, and exposure to 
Agent Orange.  During the course of the appeal, the exposure 
to Agent Orange claim was clarified, and specifically 
identified as service connection for chloracne as a result of 
exposure to Agent Orange.   

The veteran had appealed the issue of service connection for 
asbestosis, but that issue was granted by the RO in a May 
2000 rating decision.  Also, the veteran filed a notice of 
disagreement to the July 2001 rating decision that denied a 
total disability rating based on individual unemployability 
(TDIU), and the RO issued a statement of the case (SOC) in 
August 2001.  However, the veteran never submitted a 
substantive appeal regarding this issue, and accordingly, it 
is not in appellate status.  38 C.F.R. § 20.302.  


REMAND

Review of the claims file shows that the veteran's claims 
must be remanded for compliance with the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002) (VCAA), which was signed into law on 
November 9, 2000.  The VCAA includes an enhanced duty on the 
part of VA to notify claimants as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its duty to assist claimants in the development of their 
claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  In this 
case, therefore, the VCAA and its implementing regulations 
are applicable.  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO sent the veteran a 
VCAA letter in September 2002.  The veteran has a statutory 
right of up to one year to submit information or evidence in 
response to any VCAA notification, and that one-year period 
has not yet passed since the VCAA letter was sent to the 
veteran, nor has he otherwise waived his right to that 
response period.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003).  As a result of the fact that the one-year 
period has not yet passed, the Board must remand this case. 

Regarding the veteran's claim of service connection for a 
skin disability, to include chloracne, both on a direct basis 
and as secondary to Agent Orange, the veteran asserts that he 
has a skin disability as a result of exposure to herbicide 
agents while in Vietnam.  There is some medical evidence 
showing treatment for skin disorders, and he has submitted 
competent lay testimony from himself and his wife concerning 
continuity of skin symptomatology.  The veteran has not been 
afforded a VA examination for disorders secondary to 
herbicides, including Agent Orange.  The VA's duty to assist 
requires that the veteran be afforded a VA examination with 
respect to his disability, which should take into account the 
records of the veteran's prior medical history, and includes 
an opinion as to the etiology of his disability before a 
decision concerning his appeal can be made.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999); Moore v. Derwinski, 1 
Vet. App. 401, 405 (1991).  Accordingly, the veteran should 
be afforded a VA examination to determine the nature and 
etiology of any current skin disorders.  

At the veteran's hearing in December 1996, he indicated that 
he received dermatological treatment at the VA Medical Center 
in Columbia, Missouri.  However, no treatment records after 
February 1996 are of record.  The United States Court of 
Veterans Appeals (Court) has held that the duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes the procurement of 
medical records to which the veteran has referred.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).  VA's statutory duty to 
assist a claimant in developing facts pertinent to his claim 
encompasses searching records in its possession.  Jolley v. 
Derwinski, 1 Vet.App. 37, 40 (1990).  Accordingly, the RO 
should obtain the treatment records from the VA Medical 
Center in Columbia, Missouri for the period after February 
1996.  

With respect to the PTSD claim, the Board notes that the RO 
asked the veteran, on more than one occasion, to provide 
specific information (who, what, where, and when) concerning 
his alleged stressors.  He has not done so, and without that 
information VA cannot attempt to verify any of the anecdotal 
incidents he has reported.  The Board recognizes the 
veteran's belief that he has PTSD due to his Vietnam 
experiences as a whole, but the law requires corroboration of 
the occurrence of specific stressor(s) in the case of a non-
combat veteran.  The veteran is hereby again advised that it 
is his responsibility to provide this information to VA.

The Board also notes that the veteran has repeatedly stated 
he received treatment for his skin complaints from private 
physicians, but he has not identified those physicians nor 
completed releases authorizing VA to request the records.  
Again, he is advised that this is his responsibility, and 
without this information, there is nothing VA can do on his 
behalf.


Accordingly, this case is remanded for the following:

1.  The RO must obtain all treatment 
records from the VA Medical Center in 
Columbia, Missouri, for the time period 
after February 1996.  

2.  With respect to compliance with the 
VCAA, under 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002), the RO 
should take action in accordance with the 
holdings of Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 
2003).  In other words, the RO should 
provide the veteran one year to respond 
to the September 2002 VCAA notification.

3.  After obtaining the VA treatment 
records, the RO should schedule the 
veteran for a VA dermatological 
examination in order to determine the 
nature and etiology of any skin 
disorders.  All appropriate special 
testing should be completed.  A complete 
rationale for any opinion expressed must 
be provided.  The examiner should provide 
diagnoses of all skin disorders, and 
should (a) specifically comment on 
whether the veteran has chloracne, and 
(b) provide an opinion as to the medical 
probability that any current skin 
disorder is the result of inservice Agent 
Orange or other herbicide exposure or to 
any disease or injury the appellant had 
in service.  A complete rationale for all 
opinions expressed must be provided.

4.  Upon completion of the above, the RO 
should thoroughly review the claims file 
and take all other proper measures to 
ensure full and complete compliance with 
the duty-to-notify and duty-to-assist 
provisions of the VCAA that are 
specifically germane to the claims on 
appeal.  After obtaining any evidence 
identified by the appellant or allowing 
him an appropriate response period, the 
RO should then readjudicate the claims.  

If the issues of service connection for 
PTSD and a skin disability, to include 
chloracne remain denied, the appellant 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC should discuss the 
issue of a skin disability both on a 
direct basis and as secondary to Agent 
Orange.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).


No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of her claims.  38 C.F.R. § 3.655(b).  
The appellant's cooperation in the RO's efforts is both 
critical and appreciated.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


